DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1,10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 05/04/2022 have been fully considered but they are not persuasive. In particular, Applicant argues that Shiomi fails to teach converting a first image signal with a frame rate into a second image signal with the frame rate because Shiomi actually discloses reducing resolution, instead of increasing resolution as claimed. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, Hu discloses a method of converting a first image signal to a second image signal by increasing a resolution (Fig.4). It is understood that a resolution conversion may be independent of a frame rate conversion. The resolution conversion is related to changing a resolution of a frame. The frame rate conversion is related to changing a number of frames in a second. Shiomi discloses a method of converting a first image signal (e.g., an input image data SID having a resolution, Fig.1) having a frame rate of 120 Hz to a second image signal (e.g., 8K2K) having the same frame rate of 120 Hz. Therefore, it would have been obvious to apply the teaching of Shiomi of maintaining a frame rate when performing a resolution conversion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3,7,10,19 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US Pub 2021/0158735 A1) in view of Shiomi (US Pub 2015/0302814 A1), and further in view of  Ito (US Pub 2015/0348457 A1).
Regarding claim 1; Hu teaches an electronic device (a display panel includes a driving device 100, Fig.1), comprising: 
a display panel (para. [0003,0017]), comprising a plurality of scan lines (a plurality of scanning lines 40), a plurality of data lines (a plurality of data lines 20) and a plurality of pixel units defined by the plurality of scan lines and the plurality of data lines (para. [0002,0007,0020]), wherein the plurality of data lines are arranged along a first direction (Fig.1, the data lines are arranged along a horizontal direction), wherein the plurality of scan lines are arranged along a second direction (see Fig.1, the scanning lines 40 are arranged along a vertical direction) and comprise m adjacent scan lines (Fig.4, the plurality of scanning lines comprises two adjacent scanning lines, for example, scanning lines G(1) and G(2)), and the m adjacent scan lines are respectively coupled to m adjacent pixel units in the plurality of pixel units ([0002,0007,0020], the pixel units are connected to scanning lines. For example, Fig.4, pixel units connected to two adjacent scanning lines G(1) and G(2) receive a common image data D11), where m is a positive integer greater than or equal to 2 (m =2) ; and 

    PNG
    media_image1.png
    524
    510
    media_image1.png
    Greyscale

a driver (a driving device 100), coupled to the display panel (Fig.1), and configured to convert a first image signal  into a second image signal (Fig.2, para. [0056], the driving device comprises a system-on-chip configured to convert a Full high definition image FHD into an Ultra high definition image UHD), output the second image signal to the display panel (para. [0056]), and enable the display panel to display a second image frame according to the second image signal (Fig.4, para. [0056], a timing controller board 50 electrically connected to a source driver 10 and a gate driver 30 for receiving image data, and for outputting the received image data to the source driver 10, and for controlling the gate driver 30 to turn on the scanning lines in sequence), wherein the first image signal corresponds to a first image frame with a first image resolution of AXB, the second image signal corresponds to the second image frame with a second image resolution of mxnxAxB, and the refresh rate is higher than the frame rate ((Fig.4, the image data FHD is extended two times in the horizontal direction and two times in the vertical direction. Therefore, if a first image signal (e.g., FHD signal) has a first resolution of AxB, a second image signal (e.g., UHD signal) has a second resolution of 2x2xAxB; [0087]),
wherein converting the first image signal into the second image signal comprises: duplicating the first image signal by n times according to the first direction (Fig.2, [0007, 0010], line extension is carried out to data of each line. More specifically, fig.4, image data D11 is applied to a data line S(2) is extended (duplicated) from the image data D11 applied to the data line S(1). In this instance, the image data is duplicated 2 times in the horizontal direction), and simultaneously scanning the m adjacent scan lines in the second direction to simultaneously drive the m adjacent pixel units (Fig.4, para. [0071], simultaneously scanning two adjacent scanning lines in the vertical direction to simultaneously scan two adjacent pixel units), wherein the first image signal has a first image resolution of AxB, and the second image signal has a second image resolution of mxnxAxB, where n is a positive number, and A and B are positive integers (Fig.4, the image data FHD is extended two times in the horizontal direction and two times in the vertical direction. Therefore, if a first image signal (e.g., FHD signal) has a first resolution of AxB, a second image signal (e.g., UHD signal) has a second resolution of 2x2xAxB; [0087]).
Hu does not teach converting a first image signal with a frame rate into a second image signal with the frame rate (In particular, Hu does not teach that the system on chip 60 converting a first image signal having a first resolution with a frame rate to a second image signal having a second resolution with the same frame rate).
	Shiomi teaches converting a first image signal with a frame rate into a second image signal with the frame rate (Fig.1, a resolution conversion circuit RCC converts an input image data SID having a first resolution 8K4K with a frame rate of 120 Hz into a second image signal having a second resolution 8K2K with the frame rate of 120 Hz; [0029]).
	Accordingly, Hu as modified by Shiomi would render a method of converting a first image having a first resolution with a frame rate to second image having a second resolution with the same frame rate. In addition, Hu further discloses a method of simultaneously scanning two adjacent scanning lines (Fig.4, para. [0071]). Therefore, Hu as modified by Shiomi teaches a method of enabling the display panel to display a second image frame with a refresh rate; and the refresh rate is higher than (double) the frame rate.
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of Hu of converting resolution of an input image to include the method of Shiomi of converting a resolution of an image with keeping the same frame rate. The motivation would have been in order to maintain the frame rate of the input image so as to maintain the display quality.
	Hu and Shiomi do not explicitly teach two adjacent data lines of the plurality of data lines provides pixel data to the corresponding pixel units simultaneously.
	Ito teaches two adjacent data lines of the plurality of data lines provides pixel data to the corresponding pixel units simultaneously (para. [0127,0140], in each selection period H, a common grayscale potential X[n] is simultaneously supplied to the two signal lines 34 adjacent to each other).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of driving the display device of Hu and Shiomi to include the method of Ito of simultaneously supplying a common grayscale potential to two adjacent signal lines. The motivation would have been in order to suppress an operation speed of a control circuit and a driving circuit (Ito, para. [0127,0140]).
Regarding claim 2; Hu, Shiomi, and Ito teach the electronic device of claim 1 as described above. Hu further teaches that the driver comprises: a first driving element (an extension module, para. [0010-0012,0027,0040], included in a timing controller), configured to duplicate the first image signal by n times according to the first direction (para. [0011,0040], Fig.4, extension is carried out to the data of each line by the extension module by copying. The example in Fig.4 shows that the image data is duplicated twice in the horizontal direction).
Regarding claim 3; Hu, Shiomi, and Ito teach the electronic device of claim 1 as described above. Hu further teaches that the driver comprises: a second driving element (a gate driver 30), configured to simultaneously scan the m adjacent scan lines to simultaneously drive the m adjacent pixel units (Fig.4, para. [0020], turning on simultaneously two adjacent scanning lines to simultaneously drive two-pixel units connected to the two adjacent scanning lines).
Regarding claim 7; Hu, Shiomi, and Ito teach the electronic device of claim 1 as described above. Hu further teaches that the driver comprises a timing controller (a timing controller 50, Fig.1).
Regarding claim 10; this is a method claim of the device of claim 1. Thus, Hu and Shiomi teach a driving method of a display panel, adapting to a driver, and comprising: converting a first image signal with a frame rate into a second image signal with the frame rate by duplicating the first image signal by n times according to a first direction, and simultaneously scanning m adjacent scan lines in a second direction to simultaneously drive m adjacent pixel units; wherein the first image signal corresponds to a first image frame with a first image resolution of AxB, and the second image signal corresponds to a second image frame with a second image resolution of mxnxAxB, where m is a positive integer greater than or equal to 2, n is a positive number, and A and B are positive integers; and outputting the second image signal to the display panel, and enabling the display panel to display the second image frame with a refresh rate according to the second image signal, wherein the refresh rate is higher than the frame rate (similar to the analysis of claim 1 above).
Regarding claim 19; Hu, Shiomi, and Ito teach the electronic device of claim 1 as described above. Hu further teaches that a system board (a timing controller board 50, Fig.1, para. [0056]), coupled to the driver (source driver 10), and configured to process an original image signal and to output the first image signal to the driver (para. [0060]), wherein an image resolution of the original image signal is AxB (referred to the analysis of claim 1, the original image has the resolution of AxB).
Claims 4-6,11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US Pub 2021/0158735 A1) in view of Shiomi (US Pub 2015/0302814 A1) and Ito (US Pub 2015/0348457 A1) as applied to claims 1,10 above, and further in view of Choi et al. (US Pub 2020/0184934 A1).
Regarding claim 4; Hu, Shiomi, and Ito teach the electronic device of claim 1 as described above. Hu, Shiomi, and Ito do not teach the refresh rate of the second image frame displayed by the display panel is adjustable.
	Choi teaches the refresh rate of the second image frame displayed by the display panel is adjustable (para. [0005], Choi discloses a method of implementing variable refresh rate (VRR) to a display device such that the display can vary its refresh rate in order to synchronize the refresh rate with a rate at which it receives visual content).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of driving the display device of Hu, Shiomi, and Ito to include the method of implementing variable refresh rate as taught by Choi. The motivation would have been in order to reduce visual corruption, discontinuities in animation, or both, in visual content presentation (Choi, para. [0005]).
Regarding claim 5; Hu, Shiomi, and Ito teach the electronic device of claim 1 as described above. Hu and Shiomi do not teach the frame rate corresponding to the first image signal is variable.
	Choi teaches the frame rate corresponding to the first image signal is variable (para. [0005, 0038, 0048], a frame rate of video content may vary. The visual content data is dynamically generated, e.g., for a video game. Choi further discloses a method of dynamically adjusting refresh rate of the display in according to the variable frame rate of the input video content). 
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of driving the display device of Hu, Shiomi, and Ito to include the method of Choi of generating video content having variable frame rate and dynamically adjusting the display refresh rate in according to the input frame rate. The motivation would have been in order to improve display quality (e.g., higher frame rate for gaming) and to reduce power consumption (e.g., lower frame rate for displaying a still image).
Regarding claim 6; Hu, Shiomi, Ito, and Choi teach the electronic device of claim 5 as described above. Hu and Shiomi do not teach that the driver adjusts the refresh rate of the second image frame displayed by the display panel according to the variable frame rate corresponding to the first image signal. 
Choi teaches that the driver adjusts the refresh rate of the second image frame displayed by the display panel according to the variable frame rate corresponding to the first image signal (para. [0005], Choi discloses a method of implementing variable refresh rate (VRR) to a display device such that the display can vary its refresh rate in order to synchronize the refresh rate with a rate at which it receives visual content).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of driving the display device of Hu and Shiomi to include the method of implementing variable refresh rate as taught by Choi. The motivation would have been in order to reduce visual corruption, discontinuities in animation, or both, in visual content presentation (Choi, para. [0005]).
Regarding claim 11; Hu, Shiomi, and Ito teach the driving method of claim 10 as described above. The limitation of claim 11 is substantially similar to claim 4. Thus, claim 11 is rejected based on the rejection of claim 4.
Regarding claim 12; Hu, Shiomi, and Ito teach the driving method of claim 10 as described above. The limitation of claim 12 is substantially similar to claim 5. Thus, claim 12 is rejected based on the rejection of claim 5.
Regarding claim 13; Hu, Shiomi, and Ito teach the driving method of claim 12 as described above. The limitation of claim 13 is substantially similar to claim 6. Thus, claim 13 is rejected based on the rejection of claim 6.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US Pub 2021/0158735 A1) in view of Shiomi (US Pub 2015/0302814 A1), Ito (US Pub 2015/0348457 A1), and Choi et al. (US Pub 2020/0184934 A1) as applied to claims 6,13 above, and further in view of Slavenburg et al. (US Pub 2014/0092150 A1).
Regarding claim 14; Hu, Shiomi, Ito, and Choi teach the electronic device of claim 6 as discussed above. Hu, Shiomi, Ito, and Choi do not teach that if the variable frame rate corresponding to the first image signal becomes higher, the driver performs driving a next image frame after the display panel finishes displaying the second image frame.
	Slavenburg teaches that if the variable frame rate corresponding to the first image signal becomes higher (Fig.3B, a GPU rendering time for each frame may be 6 ms, 7 ms...The GPU rendering time is shorter than a refresh period for a display device (para. [0056])), the driver performs driving a next image frame after the display panel finishes displaying the second image frame (Fig.3B, para. [0058], an entirety of an image frame is completely displayed by the display device (e.g., image frame “i-1”), then the next image frame “i” is transmitted to the display device for display).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of driving the display device of Hu, Shiomi, Ito, and Choi to include the method of Slavenburg of driving a next frame after finishing displaying a previous frame when the frame rate is higher. The motivation would have been in order to improve display quality.
Regarding claim 15; Hu, Shiomi, Ito, and Choi teach the electronic device of claim 6 as discussed above. Hu, Ito, Shiomi, and Choi do not explicitly teach that if the variable frame rate corresponding to the first image signal decreases, the driver maintains driving the second image frame displayed by the display panel until the driver receives a next image signal corresponding to a next image frame.
	Slavenburg teaches that if the variable frame rate corresponding to the first image signal decreases (Fig.5A, when the GPU rendering time is very long), the driver maintains driving the second image frame displayed by the display panel until the driver receives a next image signal corresponding to a next image frame (Fig.5A, para. [0074,0075], a current image frame (e.g., frame “i-1” is repeatedly displayed until a next image frame (e.g., frame “i”) is completely rendered).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of driving the display device of Hu, Shiomi, Ito, and Choi to include the method of Slavenburg of driving a next frame after finishing displaying a previous frame when the frame rate is higher. The motivation would have been in order to improve display quality and to reduce power consumption.
Regarding claim 16; Hu, Shiomi, Ito, and Choi teach the driving method of claim 13 as discussed above. The limitation of claim 16 is substantially similar to claim 14. Thus, claim 16 is rejected based on the same analysis as the rejection of claim 14 above.
Regarding claim 17; Hu, Shiomi, Ito, and Choi teach the driving method of claim 13 as discussed above. The limitation of claim 17 is substantially similar to claim 15. Thus, claim 17 is rejected based on the same analysis as the rejection of claim 15 above.
Claims 18,20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US Pub 2021/0158735 A1) in view of Shiomi (US Pub 2015/0302814 A1) and Ito (US Pub 2015/0348457 A1) as applied to claims 1,10 above, and further in view of Zheng (US Pub 20190370933 A1).
Regarding claim 18; Hu, Shiomi, and Ito teach the electronic device of claim 1 as described above. Hu, Shiomi, and Ito do not teach that n is a non- integer number, and the driver performs image data duplication through interpolation.
	Zheng teaches that n is a non- integer number, and the driver performs interpolation (para. [0093], a multiple may be a non-integer multiple (e.g., 2.5 times). An image processing device may obtain a pixel value of the 2.5 times pixels through interpolation on the edge feature parameter of the 2.5 times pixel).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the method of driving the display device of Hu, Shiomi, and Ito to include the method of Zheng of performing a resolution conversion with a non-integer multiple. The motivation would have been in order to obtain pixel values to fit a screen size of target display device.
Regarding claim 20; Hu, Shiomi, and Ito teach the method of claim 10 as described above. The limitation of claim 20 is substantially similar to claim 18. Thus, claim 20 is rejected based on the same analysis as the rejection of claim 18 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691    

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691